In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________
                       No. 02-20-00126-CV
                  ___________________________

IN RE LISA TREVINO, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
                    MARCUS CONTRERAS, Relator




                          Original Proceeding
                    Trial Court No. 096-307382-19


                 Before Gabriel, Kerr, and Wallach, JJ.
                  Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      The court has considered Relator’s petition for writ of mandamus and verified

appendix and is of the opinion that relief should be denied. Accordingly, Relator’s

petition for writ of mandamus is denied.

                                                   Per Curiam

Delivered: April 29, 2020




                                           2